          Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                       (Northern Division)
____________________________________
MY MERMAID TREASURE, LLC                    )
490 Cedar Ridge Road                         )
Monroe, Georgia 30656                        )
Walton County                                )
                                             )
and                                          )
                                             )
TRACIE REEVES                                )
490 Cedar Ridge Road                         )
Monroe, Georgia 30656                        )
Walton County                                )
                                             )     Civil Case No. 1:21-CV-158
       Plaintiffs.                           )
                                             )
       V.                                    )
                                             )
TONYA PERRY                                  )
46 Kleis Road                               )
Severna Park, Maryland 21146                )
Anne Arundel County                         )
                                             )
and                                          )
                                             )
XOXO PEARLS, LLC                             )
866 Baltimore Annapolis Blvd.                )
Severna Park, Maryland 21146                )
Anne Arundel County                         )
       Serve On Resident Agent:              )
United States Corporation Agents, Inc.       )
6959 Golden Ring Road                        )
Rosedale, Maryland 21237                     )
                                             )
       Defendants.                           )
                                             )

                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

       Plaintiffs My Mermaid Treasure, LLC (“MMT”) and Tracie Reeves (“Reeves”) (MMT and

Reeves collectively referred to hereinafter as “Plaintiffs”), by and through undersigned counsel,
            Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 2 of 8



hereby file this Complaint against Defendants Tonya Perry (“Perry”) and XOXO Pearls, LLC

(“XOXO”) (Perry and XOXO collectively referred to hereinafter as “Defendants”), stating as

follows:

                                             PARTIES

       1.      Plaintiff MMT is a Georgia limited liability company with a principal place of

business at 490 Cedar Ridge Road, Monroe, Georgia 30656.

       2.      Plaintiff Reeves is a resident/citizen of Georgia who resides at 490 Cedar Ridge Road,

Monroe, Georgia 30656. Plaintiff Reeves is the Managing Member of MMT.

       3.      Defendant Perry, upon information and belief, is a citizen/resident of the State of

Maryland and resides at 46 Kleis Road, Severna Park, Maryland 21146.

       4.      Defendant XOXO, upon information and belief, is a Maryland limited liability

company with a principal place of business at 866 Baltimore Annapolis Blvd., Severna Park,

Maryland 21146. Upon information and belief, Defendant Perry is the Managing Member of

Defendant XOXO.

                                  JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 and/or §1367.

       6.      This venue is proper pursuant to 28 U.S.C.§1391(b) and/or (c), since a substantial part

of the acts or omissions giving rise to the action/claim occurred in this district and/or there is no

district in which the action may otherwise be brought and at least one defendant is subject to

personal jurisdiction in this Court.

                                       STATEMENT OF FACTS

       7.      MMT has formulated several types of cosmetics, soaps and bath products


                                                 2
               Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 3 of 8



("Products") and has those Products manufactured and then sells those Products "online" via the

world-wide web and the Facebook Live platform.

         8.       MMT also sells its Products through independent contractors that act as distributors.

         9.       In 2019, Defendant Perry approached Plaintiffs about becoming a distributor of

MMT's Products. The parties agreed to terms and Plaintiff MMT and XOXO entered into the

following three (3) contracts on the dates shown: (i) a Mutual Non-Disclosure Agreement (“NDA”)

(dated October 31, 2019); (ii) a Distributor's Agreement (“Distribution Agreement”) (dated

November 1, 2019);1 and (iii) a Licensing Agreement (“Licensing Agreement”) (dated October 31,

2019).

         10.      Upon information and belief, Defendant XOXO materially breached the terms of the

NDA by disclosing protected/confidential information to third parties (including but not necessarily

limited to a person by the name of Donna Bunish).

         11.      Defendant’s material breach of the NDA was intentional and/or wilful, as Defendants

stated in an online video that they “don’t give a shit about the NDA ....”

         12.      Furthermore, upon information and belief, within the past year Defendants published

defamatory statements to third parties (including but not limited to online videos and/or to Ms.

Bunish) regarding Plaintiff Reeves, including but not necessarily limited to the following:

         (i)      Stating/publishing that Plaintiff has “committed a crime”;

         (ii)     Stating/publishing that Plaintiff “stole $3,000.00 from me”;

         (iii)    Stating/publishing that Plaintiff “fraudulently took $3,000.00 from me ....”


         1
         The Distribution Agreement was actually entered into by an affiliated company of
Plaintiff’s, Tracie Reeves Group, LLC. However, Plaintiff is not suing upon the Distribution
Agreement and, therefore, that affiliated entity has not been included as a party.

                                                    3
           Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 4 of 8



        (iv)    Stating/publishing that Plaintiff “... is a thief.”

        14.     The above-referenced statements published by Defendants are/were defamatory per

se in that they accuse Plaintiff Reeves of being a criminal, committing criminal acts, and/or engaging

in fraud/deceit.

                                            COUNT I
                              (Breach of Contract–Defendant XOXO)

        15.     Plaintiffs incorporate herein by reference Paragraphs 1-14.

        16.     Defendant XOXO materially breached its NDA with Plaintiff MMT by disclosing

confidential information in violation of the terms of the NDA to third parties.

        17.     Defendant XOXO disclosed confidential information about Plaintiff’s contracts and

business on a Facebook Live broadcast.

        18.     Upon information and belief, Defendant XOXO materially breached its NDA with

Plaintiff by disclosing confidential information to Ms. Bunish in violation of the terms of the NDA.

        19.     Plaintiff has suffered harm and/or damages as a result of such breaches.

        WHEREFORE, Plaintiff My Mermaid Treasure, LLC respectfully requests that this Court

enter a money judgment in its favor against Defendant XOXO in an amount up to $1,000,000.00,

plus reasonable attorneys’ fees, pre-judgment and post-judgment interest, and costs.

                                            COUNT II
                                   (Defamation–Defendant Perry)

        20.     Plaintiffs incorporate herein by reference Paragraphs 1-19.

        21.     As described above, Defendant Perry knowingly published and/or republished false

and defamatory statements about Plaintiff Reeves.

        22.     Under the totality of the circumstances, Defendant knew or should have known that


                                                     4
           Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 5 of 8



the statements were false and/or Defendant published/republished the false/defamatory statements

with reckless disregard for the truth or falsity of the statements and, thus, Defendant acted with

actual malice.

       23.       As    a    direct    and    proximate      result   of    Defendant’s defamatory

statements/publications/republications, Plaintiff has suffered harm/damage, including non-economic

damages including damage/harm to reputation/standing, humiliation, embarrassment, and/or

mental/emotional pain, suffering and/or distress.

       WHEREFORE, Plaintiff Reeves respectfully requests that this Court enter judgment in

Plaintiff’s favor against Defendant Perry for compensatory and/or non-economic damages in an

amount up to $1,000,000.00, punitive damages up to $1,000,000.00, plus pre-judgment and post-

judgment interest, costs, and any other relief this Court deems appropriate.

                                         COUNT III
        (Tortious Interference with Business Relations–Defendants XOXO and Perry)

       24.       Plaintiffs incorporate herein by reference Paragraphs 1-23.

       25.       Defendants have/had knowledge of the contractual/business agreements and/or

relationships between Plaintiffs and other third parties.

       26.       Despite such knowledge, Defendants intentionally, willfully, and wrongfully

interfered with such agreements/relationships without legal justification or excuse, including by and

through their dissemination/publication of defamatory statements about Plaintiffs and/or through the

disclosure of confidential information.

       27.       Under the totality of the circumstances, such conduct by Defendants was/is calculated

to cause damage to Plaintiffs in a loss of business and/or committed with the unlawful or improper



                                                    5
           Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 6 of 8



purpose to cause such damage.

       28.     As a result of Defendants’ tortious interference, Plaintiffs have suffered damages.

       29.     Defendants’ above-referenced actions constitutes legal malice entitling Plaintiffs to

punitive damages.

       WHEREFORE, Plaintiffs Reeves and MMT respectfully request that this Court enter

judgment in Plaintiffs’ favor, jointly and severally, against Defendants Perry and XOXO, jointly and

severally, for compensatory and/or non-economic damages in an amount up to $1,000,000.00,

punitive damages up to $1,000,000.00, plus pre-judgment and post-judgment interest, costs, and any

other relief this Court deems appropriate.

                                        COUNT IV
     (Tortious Interference with Prospective Advantage–Defendants XOXO and Perry)

       30.     Paragraphs 1-29 are incorporated herein by reference.

       31.     Defendants have/had knowledge of the contractual/business agreement/relationship

between Plaintiffs and other third parties.

       32.     Despite such knowledge, Defendants intentionally, willfully, and wrongfully

interfered with such agreements/relationships without legal justification or excuse, including by and

through their dissemination/publication of defamatory statements about Plaintiffs and/or through the

disclosure of confidential information.

       33.     Under the totality of the circumstances, such conduct by Defendants was/is calculated

to cause damage to Plaintiffs in a loss of business and/or committed with the unlawful or improper

purpose to cause such damage.

       34.     As a result of Defendants’ tortious interference, Plaintiffs have suffered damages.



                                                 6
           Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 7 of 8



        35.     Defendants’ above-referenced actions constitutes legal malice entitling Plaintiffs to

punitive damages.

        WHEREFORE, Plaintiffs Reeves and MMT respectfully request that this Court enter

judgment in Plaintiffs’ favor, jointly and severally, against Defendants Perry and XOXO for

compensatory and/or non-economic damages in an amount up to $1,000,000.00, punitive damages

up to $1,000,000.00, plus pre-judgment and post-judgment interest, costs, and any other relief this

Court deems appropriate.

                                            COUNT V
                               (Injunctive Relief–Defendant Perry)

        36.     Plaintiffs incorporate herein by reference Paragraphs 1-35.

        37.     Defendant Perry has published and/or republished defamatory statements about

Plaintiff Reeves.

        38.     Plaintiff’s reputations would be irreparably injured if Defendant Perry is allowed to

continue to publish and/or republish such statements.

        39.     Any inconvenience to Defendant as a result of the injunctive relief sought is

substantially outweighed by Plaintiff’s reputation interests/rights.

        40.     The public interest is best served by prohibiting defamatory statements and, thus, by

granting the injunctive relief sought.

        WHEREFORE, Plaintiff Reeves respectfully requests that this Court permanently enjoin

Defendant Perry from publishing and/or republishing any defamatory statements/material about

Plaintiff (including but not necessarily limited to the defamatory statements set forth above in

Paragraph 12), order Defendant to publish retractions to any and all recipients to whom Defendant



                                                   7
          Case 1:21-cv-00158-ELH Document 1 Filed 01/19/21 Page 8 of 8



has disseminated/published such defamatory material, and award any other relief that this Court

deems appropriate.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all matters/claims/issues so triable.



                                              Respectfully Submitted,



                                              __/s/_Brian M. Maul________________
                                              Brian M. Maul, Bar No. 28198
                                              The Law Office of Brian M. Maul, LLC
                                              47 E. South Street, Suite 401
                                              Frederick, Maryland 21701
                                              Phone: (301) 378-2569
                                              Fax: (301) 378-8149
                                              brian@bmaullaw.com
                                              Counsel for Plaintiffs




                                                 8
